NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-10247

                Plaintiff-Appellee,             D.C. No. 4:17-cr-00478-RM-LCK-2

 v.
                                                MEMORANDUM*
MATTHEW RYAN HAND,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Rosemary Márquez, District Judge, Presiding

                           Submitted August 19, 2019**

Before:      SCHROEDER, PAEZ, and HURWITZ, Circuit Judges.

      Matthew Ryan Hand appeals from the district court’s judgment and

challenges the 57-month sentence imposed following his guilty-plea conviction for

conspiracy to possess with intent to distribute marijuana and possession with intent

to distribute marijuana, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(D) and 846.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, Hand’s request
for oral argument is denied.
We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Hand contends that the district court erred by denying him a mitigating-role

reduction under U.S.S.G. § 3B1.2. The government suggests that this argument is

waived because Hand’s request for the reduction in the district court was untimely.

We need not resolve this issue because, even assuming the issue were properly

preserved, the district court did not abuse its discretion in denying the reduction.

See United States v. Gasca-Ruiz, 852 F.3d 1167, 1170 (9th Cir. 2017) (en banc)

(application of the Guidelines to the facts is reviewed for abuse of discretion).

Contrary to Hand’s claim, the court did not rely on any improper considerations in

denying the reduction, and the record supports the court’s conclusion that Hand

was not “substantially less culpable” than the other participants in the drug

trafficking offense. See U.S.S.G. § 3B1.2 cmt. n.3(A). To the extent Hand argues

that the court should have granted a downward variance to reflect his mitigated

role, that argument also fails. The 57-month sentence is substantively reasonable

in light of the 18 U.S.C. § 3553(a) sentencing factors and the totality of the

circumstances, including Hand’s conduct in resisting apprehension and his

extensive criminal history. See Gall v. United States, 552 U.S. 38, 51 (2007).

      AFFIRMED.




                                           2                                     18-10247